Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 02/01/2021 are acknowledged and have been fully considered.  Claims 1-9, 12-13, 18-23, 25, and 27-28 are now pending.  Claims 10-11, 14-17, 24, 26, and 29-45 are canceled; claims 1, 7, 9, 12, and 28 are amended.
Claims 1-9, 12-13, 18-23, 25, and 27-28 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13, 18-23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
 
Claim 1 recites the limitation "the aluminum".  There is insufficient antecedent basis for this limitation in the claim. It is not clear as to which aluminum “the aluminum” refers to as the clays may contain aluminum as well, particularly a clay like bentonite as claimed in claim 4. As such, it is not clear which aluminum “the aluminum” (i.e. the species of aluminum that is present in the clay or the species of aluminum that is required by the “aluminum and/or an aluminum compound” recitation) is being referred to in the claim. For the purpose of search and examination, the claim is understood as “An antimicrobial composition, comprising (a) a clay; and (b) aluminum and/or an aluminum compound, wherein: (b) is present in an amount from about 0.1 wt. % to about 2.5 wt. % relative to a total weight of the clay; a pH of the antimicrobial composition is less than or equal to 5; and an oxidation-reduction potential (ORP) of the antimicrobial composition ranges from about 300 mV to about 800 mV.”
Claim 9 recites the limitation "the aluminum".  There is insufficient antecedent basis for this limitation in the claim. It is not clear as to which aluminum “the aluminum” refers to as the clays may contain aluminum as well, particularly a clay like bentonite as claimed in claim 4. As such, it is not clear which aluminum “the aluminum” (i.e. the species of aluminum that is present in the clay or the species of aluminum that is required by the “aluminum and/or an aluminum compound” recitation) is being referred to in the claim. For the purpose of search and examination, the claim is understood as “An antimicrobial composition, comprising (a) a clay; and (b) aluminum and/or an aluminum compound; wherein (a) comprises a transition element compound; and (b) is present in an amount from about 0.1 wt. % to about 2.5 wt. % relative to a total weight of the clay; a pH of the antimicrobial composition is less than or equal to 5; and an oxidation-reduction potential (ORP) of the antimicrobial composition ranges from about 300 mV to about 800 mV.”


Claims 2-8, 13, 18-20, 23, 25, and 27 are also indefinite as they are dependent on indefinite claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-13, 18-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial Activity of Aluminum in clay from the Columbian Amazon” (Londono et al., 2017; as submitted on IDS of 08/02/2019) in view of US PGPUB 20150360987 A1 (Bosisio et al., 2015). 

In regards to claim 1, 9, 12, and 20, Londono et al. teaches a an antimicrobial composition comprising a clay comprising aluminum, wherein the pH of the composition is about 4.6 and the Eh value is +360 mV (see Londono et al., abstract).
In regards to claims 2, 3, and 9, Londono et al. teaches that the antimicrobial composition comprises a clay comprising a transition metal, for example iron, copper, zinc, and nickel (see Londono et al., page 3, table 2). 

Londono et al. is silent on the antimicrobial composition comprising an aluminum compound or a transition metal compound in any amounts or ratios.
In regards to claims 1, 2, 3, 7, 9, 12, 13, 18, 19, and 27, Bosisio et al. teaches an antimicrobial medium used for disinfecting (see Bosisio et al., paragraph 0002) comprising a clay (see Bosisio et al., paragraph 0011) and an antimicrobial compound comprising one or any combination of a high purity iron compound, an iron compound, an aluminum compound, a ferrous sulfate compound, an aluminum sulfate compound, a copper compound, a zinc compound, a copper sulfate compound, among others (see Bosisio et al., paragraph 0012). 
In regards to claims 21-23, Bosisio et al. teaches that the antimicrobial compound comprises the media in a concentration between 0.1 to 1000 moles of compound per kilogram of media (see Bosisio et al., paragraph 0014). Using Iron (II) sulfate, 0.1 moles per kg of media is about 15.2 g of iron (II) sulfate, which is about 1.5% wt. relative to the total weight of the clay. Using the same analysis with copper (I) sulfate, it is about 2.2% wt., with copper (II) sulfate it is about 1.6% wt., and with aluminum sulfate, it is about 3.4% wt. relative to the total weight. Further, using iron (II) sulfate and aluminum sulfate, for example, in the amounts above, 1.5% and 3.4% wt., the ratio of transition metal compound to aluminum compound is 1.5: 3.4, which is within the claimed ratio. 
Further in regards to claims 1, 9, and 12, specifically to the teaching of “(b) is present in the amount of ranging from about 0.1 wt. % to about 2.5 wt. % relative to a total weight of the clay”, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% 
In regards to claims 1-4, 7, 9, 12-13, 18-23, and 27, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Londono et al. and Bosisio et al. to formulate an antibacterial composition comprising a clay, an aluminum compound, a transition metal compound, or multiple aluminum or transition metal compounds as aluminum and transition metals, such as iron toxicity and aluminum toxicity play a central role in antibacterial action of the composition (see Londono et al., abstract; page 1, column 1, paragraph 2). One with ordinary skill in the art would be motivated to combine the antimicrobial compound of Bosisio et al. with the composition of Londono et al. according to the method of formulating an antimicrobial medium of Bosisio et al. (see Bosisio et al., paragraph 0058) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Antibacterial Activity of Aluminum in clay from the Columbian Amazon” (Londono et al., 2017; as submitted on IDS of 08/02/2019) in view of US PGPUB 20150360987 A1 (Bosisio et al., 2015) as applied to claims 1-4, 9, 12- above, and further in view of US PGPUB 20120308778 A1 (Davis et al., 2012) as evidenced by NPL4 (Williams et al., 2011).
The teachings of Londono et al. and Bosisio et al. have been described supra in regards to claim 1. Further, in regards to claim 5, Londono et al. teaches that the clay size is <2µm (see Londono et al., page 2, column 1, paragraph 4). Further, Londono et al. teaches the size of the clay described by applicants instant application, but applicants observation that it also has a ‘particle size distribution’ measurement does not give it patentable weight, since it is the same composition, as adding a characterization to a prior art invention is not patentable. Measuring of physical properties of known compositions is not patentable.
Londono et al. and Bosisio et al. are silent on the clay having a particle size of less than 0.25 microns and the aluminum compound having a d50 ranging from 1nm to 1000nm. 
Davis et al. teaches a sterilized article (see Davis et al., paragraph 0011) comprising an antimicrobial (see Davis et al., paragraph 0038), particles of an aluminum compound, such as aluminum oxide,  aluminum diboride, or aluminum silicate, and particles of a clay, wherein the median particle size (D50) is smaller than 100 nanometers (see Davis et al., paragraph 0040).
In regards to claims 5-6, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Londono et al. and Bosisio et al. with the teachings of Davis et al. as it is known that a narrow particle size distribution d50 and a size of 0.2µm size of clay improves the effectiveness of the antibacterial properties (see NPL4, page 12, paragraph 3) and that as the particle size decreases, the bactericidal activity of clay increases (see NPL4, page 12, paragraph 4). One with ordinary skill in the art would be motivated to combine the aluminum compound and clay with the median particle size of smaller than 100 nanometers from Davis et al. with the antimicrobial composition of Londono et al. and Bosisio et al. according to the method of formulating an antimicrobial medium of Bosisio et al. (see Bosisio et al., paragraph 0058) to yield predictable results with a 
Further in regards to claims 1, 9, 12, and 21-22, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to simply substitute the aluminum compound of Londono et al. and Bosisio et al. with the aluminum compounds of Davis et al. for use in the media as they are both compounds containing aluminum and are taught by both references. For example, Bosisio et al. teaches that the antimicrobial compound comprises the media in a concentration between 0.1 to 1000 moles of compound per kilogram of media (see Bosisio et al., paragraph 0014). Using Iron (II) sulfate, 0.1 moles per kg of media is about 15.2 g of iron (II) sulfate, which is about 1.5% wt. relative to the total weight of the clay. Using the same analysis with aluminum oxide, it is about 1% wt. relative to the total weight of the clay. One with ordinary skill in the art would be motivated to simply substitute the aluminum compound of Londono et al. and Bosisio et al. with the aluminum compound, such as aluminum oxide, as it is the same type of compound as taught by Londono et al. and Bosisio et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antibacterial Activity of Aluminum in clay from the Columbian Amazon” (Londono et al., 2017; as submitted on IDS of 08/02/2019) in view of US PGPUB 20150360987 A1 (Bosisio et al., 2015) as applied to claims 1-4, 9, 12-13, 18-23, and 27 above, and further in view of NPL1 (Altaner, 2013; screenshots from https://link.springer.com/referenceworkentry/10.1007%2F978-1-4020-3609-5_216).
The teachings of Londono et al. and Bosisio et al. have been described supra in regards to claim 1. 

NPL1 teaches that the most common smectite is montmorillonite, which has the following representative chemical formula: X.3·nH2O [(Al1.5Fe3+.2Mg.3)Si4O10(OH)2]−.3 (see NPL1, page 2, paragraph 1). 
In regards to claim 8, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to substitute the smectite of Londono et al. (see Londono et al., page 1, column 1, paragraph 3-column 2, paragraph 1) with the montmorillonite of NPL1 as it is a specific type of smectite. One with ordinary skill in the art would be motivated to simply substitute the smectite of Londono et al. with the montmorillonite of NPL1 to obtain predictable results with a reasonable expectation of success. Simple substitution of one known element for another is within the purview of the skilled artisan and would yield predictable results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Antibacterial Activity of Aluminum in clay from the Columbian Amazon” (Londono et al., 2017; as submitted on IDS of 08/02/2019) in view of US PGPUB 20150360987 A1 (Bosisio et al., 2015) as applied to claims 1-4, 9, 12-13, 18-23, and 27 above, and further in view of US PGPUB 20110020474 A1 (Najafi et al., 2011).
The teachings of Londono et al. and Bosisio et al. have been described supra in regards to claim 1.
Londono et al. and Bosisio et al. are silent on the antimicrobial composition comprising an aqueous liquid.
Najafi et al. teaches a formulation comprising a clay, such as a magnesium aluminum silicate, montmorillonite, bentonite, among others (see Najafi et al., paragraph 0050), and an antimicrobial or antibacterial compound (see Najafi et al., paragraph 0023) that has a pH from about 2 to about 6, and 
In regards to claim 25, one with ordinary skill in the art at the time of the effective filing date would be motivated to combine the teaching of Londono et al. and Bosisio et al. with Najafi et al. to formulate an antimicrobial composition comprising an aqueous liquid as it may help create a more versatile composition, such as a film (see Najafi et al., paragraph 0051) or a paste (see Najafi et al, paragraph 0050). One with ordinary skill in the art would be motivated to combine the teachings of Londono et al., Bosisio et al., and Najafi according to the method of adding an aqueous hypohalite solution to formulation (see Najafi et al., paragraph 0111) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Antibacterial Activity of Aluminum in clay from the Columbian Amazon” (Londono et al., 2017; as submitted on IDS of 08/02/2019) in view of US PGPUB 20150360987 A1 (Bosisio et al., 2015) and NPL1 (Altaner, 2013; screenshots from https://link.springer.com/referenceworkentry/10.1007%2F978-1-4020-3609-5_216) as applied to claims 1-4, 8-9, 12-13, 18-23, and 27 above, and further in view of NPL2 (The Clay Minerals Society, “SOURCE CLAY PHYSICAL/CHEMICAL DATA”, 2013; as submitted on IDS of 08/02/2019) as evidenced by NPL3 (Bodem, 2007; as submitted on IDS of 08/02/2019).
The teachings of Londono et al., Bosisio et al., and NPL1 have been described supra in regards to claim 1. 
Londono et al. and Bosisio et al. are silent on the clay comprising Fe2O3: 0.5-5.0 wt. %, MgO: 0.0-1.0 wt. %, Al2O3: 10.0-50.0 wt. %, SiO2: 10.0-50.0 wt. %, TiO2: 1.0-5.0 wt. %, CaO: 0.1-1.0 wt. %, Na2O: 2O: 0.1-1.0 wt. %, P2O5: 0.05-1.0 wt. %, S: 0.0-5.0 wt. %, and FeS2: 0.01-7.0 wt. % relative to the weight of the clay. 
In regards to claim 28, NPL2 teaches that Kaolin KGa-2 is comprised 43.9% SiO2, 38.5% Al2O3, 2.08% TiO2, 0.98% Fe2O3, 0.03% MgO, <0.005% Na2O, 0.065% K2O, 0.045% P2O5, 0.02% S, and CaO (see NPL2, page 1, chemical composition of Kaolin KGa-2). Further, NPL2 teaches that Na-Montmorillonite’s chemical composition comprises 1.68% CaO, 1.53% Na2O, 0.53% K2O, and 0.049% P2O5 (see NPL2, page 3, chemical composition of Na-Montmorillonite). 
In regards to the limitation of “wherein the S is measured with a Horiba EMIA-320V2 Analyzer”, the prior art teaches the antimicrobial composition described by applicants instant application, but applicants observation that it also has a measurement of how much S is present using a Horiba EMIA-320V2 Analyzer does not give it patentable weight, since it is the same composition, as adding a characterization to a prior art invention is not patentable. Measuring of physical properties of known compositions is not patentable. 
It would be obvious to one with skill in the art at the time of the effective filing date to formulate an antimicrobial composition comprising a clay with the instantly claim percentages as he combination of Londono et al., Bosisio et al., and NPL1 teaches a clay that is a combination of kaolin and montmorillonite and NPL2 teaches the chemical compositions of types of kaolin and montmorillonite. Further, NPL3 teaches that FeS2 is found in kaolin in small fractions (see NPL3, paragraph 1) and Bosisio et al. teaches that the amount of an iron compound to be used in an antimicrobial composition is 0.1 to 1000 moles of compound per kilogram (see Bosisio et al., paragraph 0014). Using the same analysis as above, using 0.1 mole of FeS2 is about 1.2% wt. relative to the clay. Thus, one with ordinary skill in the art would be motivated to combine the Kaolin KGa-2 and Na-Montmorillonite of NPL2 with the teachings of NPL3 and Bosisio et al. to add about 1.2% wt. of FeS2 to the clay to formulate an antimicrobial composition according to the methods of Londono et al. (see Londono et al., page 2, .
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 
In response to applicant’s argument that the amount of aluminum and/or aluminum compound present in the instant claims is not taught by any reference, examiner points out that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 3.4 wt. % of the aluminum compound would have the same properties as a composition comprising about 2.5 wt. % of the aluminum compound. Additionally, the instant specification does not set forth a specific definition of the term “about”, and thus the term is being broadly interpreted.  Further in regards to claims 1, 9, 12, and 21-22, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to simply substitute the aluminum compound of Londono et al. and Bosisio et al. with the aluminum compounds of Davis et al. for use in the media as they are both compounds containing aluminum and are taught by both references. For example, Bosisio et al. teaches that the antimicrobial compound comprises the media in a concentration between 0.1 to 1000 moles of 
Further, Applicant has not set forth any arguments or evidence in support of the critically of the claimed range.  Applicant is reminded that “[t]he evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). Further, “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”


Conclusion
	No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611